DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wendy J Demoracski (76185) on 4/27/2022.

The application has been amended as follows: 

Claim 1
A medical device for performing a medical procedure, the medical device comprising: 
a sensor located on the medical device, the sensor configured to convert an ultrasonic signal incident thereon into an electrical signal;
a first wireless transceiver located on the medical device, the first wireless transceiver configured to receive the electrical signal from the sensor and transmit the electrical signal to a second wireless transceiver remotely located from the medical device; and
signal processing circuitry located on the medical device, the signal processing circuitry configured to partially process the electrical signal prior to transmission to the second wireless transceiver[[.]],
wherein, as part of partially processing the electrical signal: 
the signal processing circuitry located on the medical device is configured to perform a calculation that at least partially calculates a location of the sensor based on the electrical signal; and 
the first wireless transceiver is configured to transmit the at least partially calculated location of the sensor to the second wireless transceiver.


Claim 13
An ultrasound system, comprising: 
an ultrasound probe configured to sonify a region of interest and generate an ultrasonic signal; 
a medical device configured to perform a medical procedure with respect to the region of interest, the medical device comprising: 
a sensor located on the medical device, the sensor configured to convert the ultrasonic signal incident thereon into an electrical signal, 
a first wireless transceiver located on the medical device, the first wireless transceiver configured to receive the electrical signal from the sensor and transmit the electrical signal to a second wireless transceiver remotely located from the medical device, and 
signal processing circuitry located on the medical device, the signal processing circuitry configured to partially process the electrical signal prior to transmission to the second wireless transceiver; 
wherein, as part of partially processing the electrical signal: 
the signal processing circuitry located on the medical device is configured to perform a calculation that at least partially calculates a location of the sensor based on the electrical signal; 
the first wireless transceiver is configured to transmit the at least partially calculated location of the sensor to the second wireless transceiver; and 
a controller remotely located from the medical device and the ultrasonic probe, the controller comprising: 
the second wireless transceiver configured to receive the partially processed electrical signal from the first wireless transceiver, and 
a processor configured to: 
receive an image of the region of interest from the ultrasonic probe, 
identify a position of the medical device within the region of interest based on the partially processed electrical signal received by the second wireless transceiver, 
the processor of the controller is configured to identify the position of the medical device based on the partially calculated location of the sensor received by the second wireless transceiver, and 
overlay the position of the medical device on the image.

Claim 19
The ultrasound system of claim 18, wherein the processor is configured adapted to parse the partially processed electrical signal and provide a time stamp of a time of receipt of the partially processed electrical signal relative to the frame trigger signal, or the line trigger signal, or both.

Claim 23 (Canceled)

Claim 24
The medical device of claim 1 [[23]], wherein:
 to at least partially calculate the location of the sensor, the signal processing circuity is configured to determine coordinates of the sensor in a coordinate system of an ultrasound probe that transmitted the ultrasonic signal; and 
the first wireless transceiver is configured to transmit the coordinates of the sensor to the second wireless transceiver.

Claim 27 (Canceled)

Claim 28
The ultrasound system of claim 13 [[27]], wherein: 
to at least partially calculate the location of the sensor, the signal processing circuity is configured to determine coordinates of the sensor in a coordinate system of the ultrasound probe; 
the first wireless transceiver is configured to transmit the coordinates of the sensor to the second wireless transceiver; and 
the processor of the controller is configured to identify the position of the medical device based on the coordinates of the sensor received by the second wireless transceiver.


Reasons for Allowance
Claims 1, 6-7, 13, 17-19, 22, 24-26, and 28-30 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments on pages 11-12 of the Remarks filed 2/25/2022 have been fully considered and are persuasive. The claimed invention is not reasonably taught by the combination of Desjardins and Courtney. The claim recites “wherein, as part of partially processing the electrical signal: the signal processing circuitry located on the medical device is configured to perform a calculation that at least partially calculates a location of the sensor based on the electrical signal; the first wireless transceiver is configured to transmit the at least partially calculated location of the sensor to the second wireless transceiver”. This, in combination of with the other limitations, is not reasonably taught by the prior art without the benefit of improper hindsight. 
Sarvazyan et al. (U.S Patent 7,713,200 B1) teaches a medical device which contains a sensor that is wirelessly connected to a remote device. However, Sarvazyan does not reasonably teach “signal processing circuitry located on the medical device is configured to perform a calculation that at least partially calculated a location of the sensor based on the electrical signal”.  Quistgaard does not teach a first wireless transceiver located on the medical device. Vignon teaches a method for initializing beamforming with the object’s location. The object has an ultrasound sensor located on the medical device, which can communicate wirelessly with the console [0054]. However, Vignon does not reasonable teaches wireless “transceivers”, “signal processing circuitry located on the medical device, the signal processing circuitry configured to partially process the electrical signal prior to transmission to the second wireless transceiver, as part of partially processing the electrical signal: the signal processing circuitry located on the medical device is configured to perform a calculation that at least partially calculates a location of the sensor based on the electrical signal; the first wireless transceiver is configured to transmit the at least partially calculated location of the sensor to the second wireless transceiver”. Baba fails to teach a sensor located on the medical device, the sensor configure to convert an ultrasonic signal incident thereon into an electrical signal. Vilkomerson fails to teach wireless transceivers. Therefore, claim 1 is not reasonable taught by the prior art and is allowable.
Independent claim 13 recites substantially similar limitations to independent claim 1, and is allowable for substantially the same reasons. Dependent claims 6-7, 17-19, 22, 24-26, and 28-30 necessarily contain the limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793